DETAILED ACTION
Claims status
In response to the application filed on 11/09/2020, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 11/09/2020 have been reviewed and accepted.


Priority
Acknowledgment is made of Applicant’s claim for priority upon Provisional Application No. 62/932,075 filed on 11/07/2019. The effective filling date for the subject matter defined in the pending claims in this application is 11/07/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Issue:
Claim 1 recites the method of “receiving, via the BWP, a transport block with one or more DMRS ports selected, based on the antenna port indication value, from the subset of DMRS ports.”
Analysis:
The process of “selecting one or more DMRS ports” is appeared to perform before receiving a transport block with the selected DMRS at the wireless device. However, the claim fails to disclose how the selection of DMRS is performed or when it is performed before receiving the transport block at the wireless device. Thus, the claimed limitation(s) are missing the essential step/function, i.e., selecting DMRS ports, before receiving at the device. 
In addition, a claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968). But see Ex parte Nolden, 149 USPQ 378, 380 (Bd. Pat. App. & Inter. 1965) (“[I]t is not essential to a patentable combination that there be interdependency between the elements of the claimed device or that all the elements operate concurrently toward the desired result”); Ex parte Huber, 148 USPQ 447, 448-49 (Bd. Pat. App. & Inter. 1965) (A claim does not necessarily fail to comply with 35 U.S.C. 112, second paragraph where the various elements do not function simultaneously, are not directly functionally related, do not directly intercooperate, and/or serve independent purposes.).
After applying the broadest reasonable interpretation to the claim, therefore, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. It is recommended that the claim language be amended such that the exact meaning of the above quoted limitation is clear. Independent claims 11 and 20 are further rejected based on the same/similar analysis.
Dependent claims 2-10, and 12-18 are also rejected for the reasons presented above with respect to rejected claims 1, 117 and 20 and in view of their dependence thereon.
For the purpose of examinations, Examiner will interpret the claims as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-9, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al. (US 2019/0068308 A1) in view of WU et al. (US 2021/0298108 A1).
Even though, Shin teaches a method comprising:
receiving, by a wireless device, configuration parameters indicating (See Figs. 8s and 9s: At step i00, the UE to receive multiple DMRS information parameters including DMRS type information, number of layers, antenna ports, and etc…; ¶. [0227]):
a bandwidth part (BWP), of a cell, associated with a maximum number of transmission layers (See Figs. 8s and 9s: the information received from the eNB contains the DMRS information, i.e., bandwidth part, with number of layers (rank). ¶. [0056]. See also Shin’s tables 9 and 11 for Maximum # of layers associated with DMRS ports. See ¶. ¶. [0047] and [0192]) ; and 
[Office’s note” the type of BWP could be defined as a type of resource blocks/symbols used on OFDM symbols. The received DMRS information includes frequency/time orthogonal codes indicated by an OFDM symbol. See Shin’s ¶. [0047]. Applying under the BRI, the received DRMS information with frequency/time symbols could be analyzed as a type of BWP. See Shin’s Abstract and ¶. [0047].]
a plurality of demodulation reference signal (DMRS) ports (See Figs. 4-5 and 9: Tables 9-10 further explains DMRS ports having Max number of MU layers per UE; ¶. [0192]); 
receiving a downlink control information comprising an antenna port indication value (For DMRS, Tables 2-1 and 2-2 contain information as follows that is transmitted via downlink control information (DCI): Antenna port(s), i.e., antenna port indication. ¶. [0056], and Shin’s ¶. [0072] further discusses mapping a DMRS pattern-based antenna port configured via higher layer signaling.)
determining a subset of DMRS ports, from the plurality of DMRS ports, based on the maximum number of transmission layers associated with the BWP (See Methods 1 and 2 of Table 9: When applying the Methods 1 and 2, Table 9 may be extended to Tables 11 and 12, and Table 9 may be extended to Tables 13 and 14. Table 11 is associated with Type1 4 orthogonal DMRS ports (Max # of MU layers per UE is 4, part d10 of FIG. 4, two symbols). Table 12 is associated with Type1 8 orthogonal DMRS ports (Max # of MU layers per UE is 4, part d50 of FIG. 4, two symbols). Table 13 is associated with Type2 6 orthogonal DMRS ports (Max # of MU layers per UE is 4, part e20 of FIG. 5, one symbol), and Table 14 is associated with Type2 12 orthogonal DMRS ports (Max # of MU layers per UE is 4, part e40 of FIG. 5, two symbols). ¶. [0192]); and 
receiving, via the BWP, a transport block with one or more DMRS ports selected, based on the antenna port indication value, from the subset of DMRS ports (See Figs. 4-5: selecting a DMRS port from DMRS port group for layers 2 or 3. Type 1 DMRS supports up to 8 orthogonal antenna ports that fixed DMRS port groups. ¶. [0204]).
Even though, Shin discloses receiving multiple DMRS information including DMRS type, number of layers, and DMRS Ports, and further selecting DMRS ports based on the layer type and orthogonal antenna ports (See ¶. [0056]), Shin doesn’t explicitly teach the method of receiving a transport block.
However, WU further teaches receiving a transport block indicated by the DCI (WU: the UE for receiving the DCI indicating the TBs value for scheduling…; ¶. [0158]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving transport blocks (TBs) as taught by WU to have incorporated in the system of Shin, so that it would provide to improve transmission efficiency of the system and also reduce UE power consumption. WU: Abstract.
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; Shin discloses the method further comprising receiving one or more radio resource control (RRC) messages (See Fig. 6: At step f00, the gNB configures the DMRS pattern Type1 and Type2 information via higher layer signaling. For example, the gNB may transmit DMRS pattern information to the UE via an RRC message. ¶. [0159]) comprising the configuration parameters of the cell, wherein the RRC messages further comprise a DMRS type associated with the plurality of DMRS ports (Shin: The first embodiment is directed to a front-loaded DMRS pattern-based antenna port mapping method. The front-loaded DMRS pattern may be categorized into two types (Type1 and Type2) and configured via higher layer signaling. ¶. [0072]).

Regarding claim 3; Shin discloses the method wherein the DMRS type comprises at least one of: a first DMRS type; and a second DMRS type (See Fig. 6: ¶. [0159]).

Regarding claim 4; Shin discloses the method wherein the one or more RRC messages further comprise a position indication for the plurality of DMRS ports (See Fig. 9s: At step i10, the UE compares the number of CDM groups determined based on the DMRS port locations and the number of CDM group configured by the gNB. ¶. [0227]).

Regarding claim 5; Shin discloses the method wherein the additional position of DMRS indicates one or more symbol indexes of one or more DMRS symbols for the plurality of DMRS ports in a slot (See Fig. 10s: DMRS symbols and DMRS port indexing. ¶. [0389]-¶. [0390]).

Regarding claim 8; Shin discloses the method of claim 1, wherein the wireless device receives the downlink control information via the BWP, wherein the downlink control information comprises downlink assignment parameters of a physical downlink shared channel resource for transmission of a transport block. (Shin: ¶. [0053] and ¶. [0055]).

Regarding claim 9; Shin discloses the method of claim 2, wherein the one or more RRC messages further comprise a maximum length of a DMRS (Shin: See ¶. [0366] for DMRS symbol length.)


Regarding claim 11; Shin discloses a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (See Fig. 14 and its components. ¶. [0422]), cause the wireless device to: 
receive configuration parameters indicating (See Figs. 8s and 9s: At step i00, the UE to receive multiple DMRS information parameters including DMRS type information, number of layers, antenna ports, and etc…; ¶. [0227]):
a bandwidth part (BWP), of a cell, associated with a maximum number of transmission layers (See Figs. 8s and 9s: the information received from the eNB contains the DMRS information, i.e., bandwidth part, with number of layers (rank). ¶. [0056]. See also Shin’s tables 9 and 11 for Maximum # of layers associated with DMRS ports. See ¶. ¶. [0047] and [0192]) ; and 
[Office’s note” the type of BWP could be defined as a type of resource blocks/symbols used on OFDM symbols. The received DMRS information includes frequency/time orthogonal codes indicated by an OFDM symbol. See Shin’s ¶. [0047]. Applying under the BRI, the received DRMS information with frequency/time symbols could be analyzed as a type of BWP. See Shin’s Abstract and ¶. [0047].]
a plurality of demodulation reference signal (DMRS) ports (See Figs. 4-5 and 9: Tables 9-10 further explains DMRS ports having Max number of MU layers per UE; ¶. [0192]); 
receive a downlink control information comprising an antenna port indication value (For DMRS, Tables 2-1 and 2-2 contain information as follows that is transmitted via downlink control information (DCI): Antenna port(s), i.e., antenna port indication. ¶. [0056], and Shin’s ¶. [0072] further discusses mapping a DMRS pattern-based antenna port configured via higher layer signaling.)
determine a subset of DMRS ports, from the plurality of DMRS ports, based on the maximum number of transmission layers associated with the BWP (See Methods 1 and 2 of Table 9: When applying the Methods 1 and 2, Table 9 may be extended to Tables 11 and 12, and Table 9 may be extended to Tables 13 and 14. Table 11 is associated with Type1 4 orthogonal DMRS ports (Max # of MU layers per UE is 4, part d10 of FIG. 4, two symbols). Table 12 is associated with Type1 8 orthogonal DMRS ports (Max # of MU layers per UE is 4, part d50 of FIG. 4, two symbols). Table 13 is associated with Type2 6 orthogonal DMRS ports (Max # of MU layers per UE is 4, part e20 of FIG. 5, one symbol), and Table 14 is associated with Type2 12 orthogonal DMRS ports (Max # of MU layers per UE is 4, part e40 of FIG. 5, two symbols). ¶. [0192]); and 
receive, via the BWP, a transport block with one or more DMRS ports selected, based on the antenna port indication value, from the subset of DMRS ports (See Figs. 4-5: selecting a DMRS port from DMRS port group for layers 2 or 3. Type 1 DMRS supports up to 8 orthogonal antenna ports that fixed DMRS port groups. ¶. [0204]).
Even though, Shin discloses receiving multiple DMRS information including DMRS type, number of layers, and DMRS Ports, and further selecting DMRS ports based on the layer type and orthogonal antenna ports (See ¶. [0056]), Shin doesn’t explicitly teach the method of receiving a transport block.
However, WU further teaches receiving a transport block indicated by the DCI (WU: the UE for receiving the DCI indicating the TBs value for scheduling…; ¶. [0158]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving transport blocks (TBs) as taught by WU to have incorporated in the system of Shin, so that it would provide to improve transmission efficiency of the system and also reduce UE power consumption. WU: Abstract.
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 12; Shin discloses the wireless device of claim 11, wherein the instructions, when executed by the one or more processors. further cause the wireless device to receive one or more radio resource control (RRC) messages (See Fig. 6: At step f00, the gNB configures the DMRS pattern Type1 and Type2 information via higher layer signaling. For example, the gNB may transmit DMRS pattern information to the UE via an RRC message. ¶. [0159]) comprising the configuration parameters of the cell, wherein the RRC messages further comprise a DMRS type associated with the plurality of DMRS ports (Shin: The first embodiment is directed to a front-loaded DMRS pattern-based antenna port mapping method. The front-loaded DMRS pattern may be categorized into two types (Type1 and Type2) and configured via higher layer signaling. ¶. [0072]).

Regarding claim 13; Shin discloses the wireless device of claim 12, wherein the DMRS type comprises at least one of: a first DMRS type; and a second DMRS type (See Fig. 6: ¶. [0159]).

Regarding claim 14; Shin discloses the wireless device of claim 12, wherein the one or more RRC messages further comprise a position indication for the plurality of DMRS ports (See Fig. 9s: At step i10, the UE compares the number of CDM groups determined based on the DMRS port locations and the number of CDM group configured by the gNB. ¶. [0227]).

Regarding claim 15; Shin discloses the wireless device of claim 12, wherein the additional position of DMRS indicates one or more symbol indexes of one or more DMRS symbols for the plurality of DMRS ports in a slot (See Fig. 10s: DMRS symbols and DMRS port indexing. ¶. [0389]-¶. [0390]).

Regarding claim 18; Shin discloses the wireless device of claim 11, wherein the wireless device receives the downlink control information via the BWP, wherein the downlink control information comprises downlink assignment parameters of a physical downlink shared channel resource for transmission of a transport block. (Shin: ¶. [0053] and ¶. [0055]).

Regarding claim 19; Shin discloses the wireless device of claim 12, wherein the one or more RRC messages further comprise a maximum length of a DMRS. (Shin: See Fig 12 and  ¶. [0366] for DMRS symbol length.).

Regarding claim 20; Shin discloses a system comprising: a base station (See Fig. 6A: ¶. [0019]) comprising: one or more first processors; and memory storing first instructions that, when executed by the one or more first processors, cause the base station to: 
transmit configuration parameters (See Fig. 6A: ¶. [0159]-¶. [0160] for configuring DMRS patterns and its information) indicating: a bandwidth part (BWP), of a cell, associated with a maximum number of transmission layers (See Figs. 6 and 9s: the information received from the eNB contains the DMRS information, i.e., bandwidth part, with number of layers (rank). ¶. [0056]. See also Shin’s tables 9 and 11 for Maximum # of layers associated with DMRS ports. See ¶. ¶. [0047] and [0192]); and 
a plurality of demodulation reference signal (DMRS) ports (See Figs. 4-5 and 9: Tables 9-10 further explains DMRS ports having Max number of MU layers per UE; ¶. [0192]); and
transmit a downlink control information comprising an antenna port indication value  (For DMRS, Tables 2-1 and 2-2 contain information as follows that is transmitted via downlink control information (DCI): Antenna port(s), i.e., antenna port indication. ¶. [0056], and Shin’s ¶. [0072] further discusses mapping a DMRS pattern-based antenna port configured via higher layer signaling.); and 
a wireless device comprising: one or more second processors; and memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to: 
receive configuration parameters (See Figs. 8s and 9s: At step i00, the UE to receive multiple DMRS information parameters including DMRS type information, number of layers, antenna ports, and etc…; ¶. [0227]) and (See Figs. 8s and 9s: the information received from the eNB contains the DMRS information, i.e., bandwidth part, with number of layers (rank). ¶. [0056]. See also Shin’s tables 9 and 11 for Maximum # of layers associated with DMRS ports. See ¶. ¶. [0047] and [0192]);
[Office’s note” the type of BWP could be defined as a type of resource blocks/symbols used on OFDM symbols. The received DMRS information includes frequency/time orthogonal codes indicated by an OFDM symbol. See Shin’s ¶. [0047]. Applying under the BRI, the received DRMS information with frequency/time symbols could be analyzed as a type of BWP. See Shin’s Abstract and ¶. [0047].]
receive a downlink control information (For DMRS, Tables 2-1 and 2-2 contain information as follows that is transmitted via downlink control information (DCI): Antenna port(s), i.e., antenna port indication. ¶. [0056], and Shin’s ¶. [0072] further discusses mapping a DMRS pattern-based antenna port configured via higher layer signaling.)
determine a subset of DMRS ports, from the plurality of DMRS ports, based on the maximum number of transmission layers associated with the BWP (See Methods 1 and 2 of Table 9: When applying the Methods 1 and 2, Table 9 may be extended to Tables 11 and 12, and Table 9 may be extended to Tables 13 and 14. Table 11 is associated with Type1 4 orthogonal DMRS ports (Max # of MU layers per UE is 4, part d10 of FIG. 4, two symbols). Table 12 is associated with Type1 8 orthogonal DMRS ports (Max # of MU layers per UE is 4, part d50 of FIG. 4, two symbols). Table 13 is associated with Type2 6 orthogonal DMRS ports (Max # of MU layers per UE is 4, part e20 of FIG. 5, one symbol), and Table 14 is associated with Type2 12 orthogonal DMRS ports (Max # of MU layers per UE is 4, part e40 of FIG. 5, two symbols). ¶. [0192]); and 
receive, via the BWP, a transport block with one or more DMRS ports selected, based on the antenna port indication value, from the subset of DMRS ports (See Figs. 4-5: selecting a DMRS port from DMRS port group for layers 2 or 3. Type 1 DMRS supports up to 8 orthogonal antenna ports that fixed DMRS port groups. ¶. [0204]).
Even though, Shin discloses receiving multiple DMRS information including DMRS type, number of layers, and DMRS Ports, and further selecting DMRS ports based on the layer type and orthogonal antenna ports (See ¶. [0056]), Shin doesn’t explicitly teach the method of receiving a transport block.
However, WU further teaches receiving a transport block indicated by the DCI (WU: the UE for receiving the DCI indicating the TBs value for scheduling…; ¶. [0158]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving transport blocks (TBs) as taught by WU to have incorporated in the system of Shin, so that it would provide to improve transmission efficiency of the system and also reduce UE power consumption. WU: Abstract.
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Allowable Subject Matter
Claims 6-7, 10, and 16-17 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2019/0045488 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416